UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7968


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

RICKY VINCENT PENDLETON,

                  Defendant - Appellant.



Appeal from the United States District Court for the Northern
District of West Virginia, at Martinsburg. Frederick P. Stamp,
Jr., Senior District Judge. (3:96-cr-00001-FPS-JES-1)


Submitted:    January 14, 2010              Decided:   January 22, 2010


Before MOTZ, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Vincent Pendleton, Appellant Pro Se.         Paul Thomas
Camilletti, Assistant United States Attorney, Martinsburg, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Ricky Vincent Pendleton appeals the district court’s

order adopting the recommendation of the magistrate judge and

dismissing Pendleton’s petition for a writ of error coram nobis

as unintelligible and for failure to raise any cognizable claim

for relief.   We have reviewed the record and find no reversible

error.   Accordingly, we deny Pendleton’s motion for transcripts

at government expense and affirm for the reasons stated by the

district court.   United States v. Pendleton, No. 3:96-cr-00001-

FPS-JES-1 (N.D.W. Va. Oct. 7, 2009).     We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                        AFFIRMED




                                  2